
	
		III
		112th CONGRESS
		1st Session
		S. RES. 274
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2011
			Mr. Whitehouse (for
			 himself, Mr. Reed,
			 Mr. Franken, Mr. Sanders, Mrs.
			 Gillibrand, Mr. Lautenberg,
			 Mr. Blumenthal, and
			 Mr. Brown of Ohio) submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Expressing the sense of the Senate that
		  funding for the Federal Pell Grant program should not be cut in any deficit
		  reduction package. 
	
	
		Whereas the Federal Pell Grant program has been the
			 cornerstone of the Federal financial aid system since grants were first
			 distributed in the 1970s;
		Whereas during 2010, almost 9,000,000 students in the
			 United States received a Federal Pell Grant;
		Whereas the number of students receiving a Federal Pell
			 Grant increased by 26 percent between the 2008–2009 academic year and the
			 2009–2010 academic year;
		Whereas when Federal Pell Grants were first distributed in
			 1976, such grants paid for 72 percent of the average cost of a 4-year public
			 institution of higher education while in 2011 the maximum Federal Pell Grant
			 covers only 34 percent of such cost;
		Whereas 61 percent of students who received a Federal Pell
			 Grant during the 2008–2009 academic year came from households that earned less
			 than $30,000 and 99 percent of such students came from households that earned
			 $50,000 a year or less;
		Whereas during the 2008–2009 academic year, 68 percent of
			 students receiving a Federal Pell Grant were 21 years of age or older;
		Whereas the unemployment rate for individuals with a
			 baccalaureate degree is consistently half of the unemployment rate for
			 individuals with only a secondary school diploma; and
		Whereas education is a vital part of ensuring that the
			 United States workforce is prepared for the 21st Century and the United States
			 remains the world leader in innovation: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that funding for the Federal Pell Grant program should not be cut in any
			 deficit reduction package.
		
